Citation Nr: 0210102	
Decision Date: 08/19/02    Archive Date: 08/29/02

DOCKET NO.  95-16 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  in 
Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of a head 
injury.

2.  Entitlement to an increased rating for a low back 
disorder, currently rated as 10 percent disabling.

(As discussed hereinbelow, the reopened claim of service 
connection for residuals of a head injury will be the subject 
of a later decision.)



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from July 1974 to March 
1976.

This appeal initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1994 rating 
decision of the RO which denied service connection for a 
right eye disorder, denied an increased rating for a low back 
disorder, and determined that new and material evidence had 
not been submitted to reopen a claim of service connection 
for residuals of a head injury.  

The veteran testified before a hearing officer at the RO in 
September 1995.  The hearing officer confirmed and continued 
the 10 percent rating for a low back disorder, declined to 
reopen the claim of service connection for residuals of a 
head injury, and granted service connection for a right eye 
disorder, rated noncompensably disabling.  

In October 1997, the veteran testified before the undersigned 
Member of the Board at the RO.  At the hearing, he raised the 
issue of entitlement to a compensable rating for a right eye 
disorder.  

In May 1998, the Board remanded for additional development.  
The issue of a compensable rating for the right eye disorder 
was referred to the RO for appropriate action.  As no action 
was taken on this issue, it is again referred to the RO.  

In light of the action taken hereinbelow, the Board is 
undertaking additional development with respect to the 
reopened claim of service connection for residuals of a head 
injury, pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9 
(a)(2)).  

When the additional development is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903)).  

After giving notice and reviewing the veteran's response to 
the notice, the Board will prepare a separate decision 
addressing those issues.



FINDINGS OF FACT

1.  In April 1976, the RO denied the veteran's claim of 
service connection for trauma to the head.  The veteran did 
not enter an appeal from this decision following written 
notification thereof.  

2.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has been associated with the claims file since the April 1976 
rating decision.

3.  The veteran's service-connected low back disorder is 
shown to be manifested by a functional limitation due to pain 
which more nearly approximates a moderate level of 
impairment.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim of service connection for residuals of a head 
injury.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.156(a) (2001).

2.  The criteria for a rating in excess of 20 percent for the 
service-connected low back disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a 
including Diagnostic Codes 5292, 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Head trauma

In April 1976, the RO denied service connection for head 
trauma.  The veteran was notified of the decision and his 
appellate rights.  The veteran did not appeal the decision.

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a notice of disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a), (b).  

If a notice of disagreement is filed within the one-year 
period, the RO shall issue a statement of the case.  38 
U.S.C.A. § 7105(d).  

The veteran is provided a period of 60 days (or the remainder 
of the one-year period from the date of mailing of the notice 
of the determination being appealed) to file the formal 
appeal.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.302(b).  

In the absence of a perfected appeal, the RO's decision 
becomes final, and the claim will not thereafter be reopened 
or allowed, except as otherwise provided.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  

VA must first determine whether the newly presented evidence 
is "new," that is, not of record at the time of the last 
final disallowance of the claim and not merely cumulative of 
other evidence that was then of record.  If new, the evidence 
must be "probative" of the issue at hand.  

There is, however, no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitted 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

At the time of the April 1976 rating decision, the evidence 
included the veteran's service medical records and his claim 
for benefits.  The service medical records show that the 
veteran was injured in a truck accident in January 1975.  The 
veteran was treated for abrasions of the head and face, a 
stiff neck, headaches and swelling of the eye and head.  In 
August 1975, the veteran was seen complaining of severe 
headaches "supposedly since accident in January."  He was 
discharged following a physical evaluation board due to his 
eye injury.  

On this evidentiary record, as noted hereinabove, the RO in 
April 1976 concluded that there were no residuals of head 
trauma shown at discharge. 

In December 1993, the veteran filed an application seeking to 
reopen his claim of service connection for a head injury.  

In connection with his application to reopen, filed in 
September 1994, the Board notes that evidence associated with 
the record includes a VA examination report dated in February 
1994, VA outpatient treatment records complied between March 
1996 and April 1997, private medical evidence and hearing 
testimony.  

The Board finds particularly significant the VA outpatient 
treatment reports.  Specifically, reports dated in September 
1996 and April 1997 indicate that the veteran complained of 
having had headaches since his injury in 1975.  In addition, 
the veteran testified that he had had headaches since his 
injury in 1975.

This evidence is certainly new, as it was not of record at 
the time of the prior rating decision.  

Furthermore, the evidence is material because, for the first 
time, there is evidence of current disability.  Although the 
medical report may be characterized as a transcription of the 
veteran's reported history, the veteran is competent to state 
that he had had head pain since the injury in service. 

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the claim of service connection 
for residuals of a head injury.

Low back disorder

A February 1994 VA examination revealed low back pain with 
symptoms of radiculopathy.  An EMG was conducted, and there 
was no evidence of a L5/S1 radiculopathy.  

VA outpatient treatment records dated from March 1996 to 
April 1997 show complaints and treatment of low back pain.  

In July 2000, another VA examination was conducted.  The 
veteran stated that he had been unable to work since 1993 
because of back problems.  He complained of pain in the low 
back up to his neck.  He also complained of weakness, 
fatigue, lack of endurance and stiffness of his low back.  He 
stated that his symptoms were affected by weather and 
housework.  He complained that flare-ups varied from constant 
to intermittent and occurred monthly, lasting about one hour 
until the pain was relieved by medication.  He described the 
pain as uncomfortable and stated that the flare-ups occurred 
spontaneously.  He noted that when the flare-ups occurred, he 
was unable to perform any daily functions.  

The veteran's gait and posture was described as normal.  He 
had normal function of standing and walking.  On examination 
of the lumbar spine, there was tenderness on palpation.  On 
straight leg rasing test, the right leg could only be raised 
to 30 degrees and the left leg to 25 degrees.  The range of 
motion of the lumbar spine was as follows:  flexion was 
active at 65 degrees with pain at 75 degrees (normal 
95 degrees); extension was active at 20 degrees with pain at 
25 degrees (normal 35 degrees); right and left lateral 
flexion were active at 15 degrees with pain at 30 degrees 
(normal 40 degrees); right and left rotation was active at 15 
degrees with pain at 20 degrees (normal 35 degrees).  The 
examiner addressed the "DeLuca issue," noting that the 
veteran had pain, fatigue, weakness and lack of endurance.  

On neurological examination, the motor function was within 
normal limits, and there was no muscle atrophy.  The sensory 
studies were normal and the patella reflexes were 1-plus.  

The diagnosis was that of lumbosacral strain.  The examiner 
noted that there was tenderness and loss of motion of the 
lumbosacral spine.  The examiner opined that the veteran's 
symptoms were related to the injury which occurred in 1975.  
Further, he stated that, due to the marked limitation of 
movement of the lumbar spine, it was very doubtful that the 
veteran would be able to do any work that required him to 
place stress on his lumbar spine. 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's low back 
disability.  

The Board has found nothing in the historical record which 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

Regulations require that, where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology which produces 
disability warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59.

The veteran's service-connected lumbosacral strain has been 
rated as 20 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  A 20 percent evaluation requires 
muscle spasm on extreme forward bending, and unilateral loss 
of lateral spine motion in standing position.  Id.  A 40 
percent evaluation requires severe lumbosacral strain with 
listing of the whole spine to the opposite side; positive 
Goldthwaite's sign; marked limitation of forward bending in 
the standing position; loss of lateral motion with 
osteoarthritic changes; or narrowing or irregularity of the 
joint space; or some of the above with abnormal mobility on 
forced motion.  Id.

A 20 percent evaluation is also warranted for moderate 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  A 30 percent evaluation requires 
severe limitation of motion.  Id.  

Here, there is evidence of limited motion and low back pain.  
Further, there is evidence of fatigue, weakness and lack of 
endurance.  Nonetheless, the disability picture does not meet 
the criteria for a higher rating under Diagnostic Code 5295.  
In addition, the disability picture manifested by pain 
accompanied by limited motion more nearly approximates a 
level of impairment consistent with moderate limitation of 
motion under Diagnostic Code 5292.  Thus, the Board finds 
that a rating of 20 percent is for application in this case.  

There is no evidence of severe limitation of motion.  
Further, the evidence does not show severe lumbosacral strain 
with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign; marked limitation of forward 
bending in the standing position; loss of lateral motion with 
osteoarthritic changes; or narrowing or irregularity of the 
joint space.  Indeed, the examiner noted that the veteran had 
normal function on standing and walking.  Even considering 
the regulatory factors discussed in DeLuca v Brown, 8 Vet. 
App. 202 (1995), the evidence does not more nearly 
approximate the criteria for a higher rating.  The disability 
picture does not meet the criteria for a rating greater than 
20 percent.


VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002).  

The Board has considered this new legislation with regard to 
the issue of whether new and material evidence has been 
submitted.  The Board finds, given the favorable action taken 
hereinabove, that no further assistance in developing the 
facts pertinent to that limited issue is required at this 
time.

Regarding the increased rating issue, VA has a duty to notify 
the veteran and his representative of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The veteran was notified in the 
September 1994 rating decision, in the Statement of the Case, 
Supplemental Statements of the Case, the Board remand and the 
Travel Board hearing, as well as letters from the RO seeking 
evidence, of the evidence that was necessary for a higher 
rating to be awarded.  The Board concludes that the 
discussions in the rating decisions, Statement of the Case, 
Supplemental Statements of the Case, the remand, the Board's 
decision, the letters from the RO, and the explanation at his 
personal hearing before the Board, informed him of the 
information and evidence needed to substantiate this claim 
and complied with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.  The veteran has not referenced any 
obtainable evidence that has not been obtained that might aid 
his claim or that might be pertinent to the bases of the 
denial of this claim.  The RO requested all relevant 
treatment records.  

The Board finds that the statement and supplemental 
statements of the case and the Board's remand provided the 
veteran with adequate notice of what the law requires to 
award an increased rating for his low back disorder.  The 
veteran further was provided adequate notice that VA would 
help him secure evidence in support of his claim if he 
identified that evidence.  Additionally, he was provided a VA 
examination to help determine the current nature, etiology 
and extent of his disorders.  

The statement and supplemental statements of the case and 
Board remand also provided notice to the veteran of what the 
evidence of record revealed.  Additionally, these documents 
provided notice why this evidence was insufficient to award 
an increased rating for his low back disability.  Thus, the 
appellant has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Because no additional evidence has been identified by the 
appellant as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the appellant what evidence would be secured by VA and 
what evidence would be secured by the appellant is harmless.  
Cf. Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 
19, 2002). 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

As new and material evidence has been received to reopen the 
claim of service connection for residuals of a head injury, 
the appeal to this extent is allowed.

An increased rating higher than 20 percent for the service-
connected low back disorder is denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

